UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 2/29/08 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FRN Floating Rate Notes FSA Financial Security Assurance G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (99.0%)(a) Principal Rating(RAT) amount Value Michigan (85.9%) Battle Creek, MI School Dist. G. O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 4 3/4s, 5/1/23 Aaa $1,000,000 $965,350 Charles Stewart Mott G. O. Bonds (Cmnty. College Fac.), MBIA, 5s, 5/1/19 Aaa 1,675,000 1,718,433 Clarkston, Cmnty. Schools G. O. Bonds, MBIA, Q-SBLF, 5s, 5/1/17 Aaa 1,500,000 1,572,555 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, MBIA, 4 3/4s, 7/1/25 Aaa 1,500,000 1,441,650 Detroit, Swr. Disp. FRN, Ser. D, FSA, 3.768s, 7/1/32 Aaa 365,000 304,837 Detroit/Wayne Cnty. , Stad. Auth. Rev. Bonds, FGIC, 5 1/4s, 2/1/27 (SEG) A 3,065,000 3,101,903 Ecorse, Pub. School Dist. G. O. Bonds, FSA, Q-SBLF, 5s, 5/1/12 Aaa 650,000 693,596 Fenton, Area Pub. Schools G. O. Bonds (School Bldg. & Site), MBIA, Q-SBLF, 5s, 5/1/23 Aaa 1,950,000 1,919,346 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City), Ser. A, 5 3/4s, 9/1/17 Ba1 360,000 350,514 (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 (Prerefunded) Ba1 315,000 323,133 Gibraltar, School Dist. G. O. Bonds (School Bldg. & Site), FGIC, Q-SBLF, 5s, 5/1/21 Aa3 2,000,000 2,013,560 Grand Rapids, Rev. Bonds (San. Swr. Sys. ), MBIA 5s, 1/1/21 Aaa 500,000 505,155 5s, 1/1/20 Aaa 500,000 508,550 Harper Creek, Cmnty. School Dist. G. O. Bonds, Q-SBLF 5 1/8s, 5/1/31 (Prerefunded) Aa3 1,160,000 1,230,772 5 1/8s, 5/1/31 (Prerefunded) Aa3 1,030,000 1,092,840 Hartland, Cons. School Dist. G. O. Bonds, FGIC, Q-SBLF, U. S. Govt. Coll. , 6s, 5/1/18 (Prerefunded) Aa3 1,500,000 1,598,685 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds, FGIC, 5.244s, 6/1/11 (Prerefunded) Aaa 1,400,000 1,407,686 Kent Cnty. , Bldg. Auth. G. O. Bonds, 4 3/4s, 6/1/25 Aaa 1,165,000 1,082,611 Kent, Hosp. Fin. Auth. Rev. Bonds (Spectrum Hlth. ), Ser. A, MBIA, 5 1/2s, 1/15/16 (Prerefunded) Aaa 1,450,000 1,569,901 Lansing, Bldg. Auth. G. O. Bonds, Ser. A, MBIA, 5 3/8s, 6/1/20 (Prerefunded) Aaa 1,035,000 1,129,682 Manistee, Area School Dist. G. O. Bonds, FGIC, Q-SBLF, 5 3/4s, 5/1/19 (Prerefunded) Aa3 800,000 829,032 Marysville, Pub. School Dist. G. O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 Aaa 1,640,000 1,674,932 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig. - Hope College), Ser. A, 5.55s, 4/1/24 BBB+ 1,000,000 990,520 (Kalamazoo College), 5s, 12/1/33 A1 1,000,000 894,900 (Kalamazoo College), 5s, 12/1/20 A1 250,000 248,353 MI Muni. Board Auth. Rev. Bonds (State Clean Wtr. Revolving Fund), 5s, 10/1/22 Aaa 1,000,000 1,012,480 MI Muni. Bond Auth. Rev. Bonds (Drinking Wtr. Revolving Fund), 5 1/2s, 10/1/18 (Prerefunded) Aaa 1,000,000 1,054,450 MI State Bldg. Auth. Rev. Bonds (Fac. Program), Ser. I, 4 3/4s, 10/15/25 A1 1,645,000 1,645,642 FGIC, zero %, 10/15/22 A1 5,000,000 2,078,950 FGIC, zero %, 10/15/17 A1 1,000,000 600,120 MI State Comprehensive Trans. Rev. Bonds, Ser. B, FSA, 5 1/4s, 5/15/11 Aaa 1,475,000 1,574,386 MI State Hosp. Fin. Auth. Rev. Bonds (Oakwood Hosp.), Ser. A, 6s, 4/1/22 A2 1,000,000 1,032,970 (Holland Cmnty. Hosp. ), Ser. A, FGIC, 5 3/4s, 1/1/21 A+ 1,000,000 1,029,260 (Sparrow Hosp. ), 5 1/2s, 11/15/21 (Prerefunded) A1 655,000 705,284 (Oakwood Oblig. Group), 5 1/2s, 11/1/17 A2 1,000,000 1,041,270 (Chelsea Cmnty. Hosp.), 5 3/8s, 5/15/19 BBB 1,000,000 987,100 (Hosp. Sparrow), 5s, 11/15/23 A1 835,000 782,787 MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A 5 1/2s, 12/1/28 AA+ 980,000 1,014,104 3.9s, 6/1/30 AA+ 1,100,000 1,095,468 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (SD Warren Co. ), Ser. C, 7 3/8s, 1/15/22 BB/P 550,000 550,583 MI State Strategic Fund, Ltd. Mandatory Put Bonds (Dow Chemical), 5 1/2s, 6/1/13 A3 1,135,000 1,159,732 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co. ), AMBAC, 7s, 5/1/21 Aaa 1,500,000 1,717,695 (Worthington Armstrong Venture), U. S. Govt. Coll. , 5 3/4s, 10/1/22 (Prerefunded) AAA/P 3,000,000 3,160,710 (Detroit Edison Co. ), AMBAC, 4.85s, 9/1/30 Aaa 1,000,000 1,047,320 MI State U. VRDN, Ser. A, 3 1/4s, 8/15/32 VMIG1 1,000,000 1,000,000 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 BBB 3,000,000 2,822,700 Monroe Cnty. , Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp. ), 5 3/8s, 6/1/26 Baa3 500,000 426,110 Mount Clemens Cmnty. School Dist. Rev. Bonds (School Bldg. & Site), Q-SBLF, 5 1/2s, 5/1/18 (Prerefunded) Aa3 1,350,000 1,448,064 Otsego, Pub. School Dist. G. O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/27 (Prerefunded) Aaa 1,600,000 1,719,872 Pennfield, School Dist. G. O. Bonds (School Bldg. & Site), FGIC, Q-SBLF, 5s, 5/1/26 (Prerefunded) Aa3 1,000,000 1,072,070 Plymouth-Canton Cmnty. , School Dist. G. O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aa3 2,000,000 1,918,920 Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 (Prerefunded) BB-/F 750,000 844,793 Rochester Cmnty. School Dist. G. O. Bonds, Ser. II, Q-SBLF, 5 1/2s, 5/1/21 (Prerefunded) Aa3 1,400,000 1,511,692 Romulus, Township Cmnty. Schools G. O. Bonds, Q-SBLF, 5s, 5/1/11 Aa3 1,015,000 1,070,947 Roseville, School Dist. G. O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 Aaa 1,500,000 1,524,000 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp. ), Ser. M, MBIA, 5 1/4s, 11/15/35 Aaa 1,000,000 975,680 U. of MI Rev. Bonds (Hosp.), 5 1/4s, 12/1/11 AA+ 975,000 1,026,217 Wayland, Unified School Dist. Rev. Bonds, FGIC, Q-SBLF, 8s, 5/1/10 A 2,000,000 2,117,760 Wayne Cnty. , Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), FGIC, 5s, 12/1/25 A 2,000,000 1,793,800 Wayne Cnty. , Bldg. Auth. G. O. Bonds, Ser. A, MBIA 6s, 6/1/08 Aaa 2,405,000 2,423,278 5.35s, 6/1/09 Aaa 1,000,000 1,006,050 Wayne St. U. Rev. Bonds, MBIA, 5s, 11/15/27 Aaa 1,965,000 1,893,317 West Bloomfield, School Dist. G. O. Bonds (School Bldg. & Site) MBIA, 5 5/8s, 5/1/16 (Prerefunded) Aaa 1,000,000 1,077,490 FSA, Q-SBLF, 5s, 5/1/24 (Prerefunded) Aaa 1,325,000 1,424,269 Western MI U. Rev. Bonds, AMBAC, 5s, 7/15/10 Aaa 1,120,000 1,171,173 Whitmore Lake, Pub. School Dist. G. O. Bonds, FGIC, Q-SBLF 5s, 5/1/28 (Prerefunded) A3 1,875,000 2,006,531 5s, 5/1/28 (Prerefunded) A3 125,000 133,769 Zeeland, Pub. Schools G. O. Bonds (School Bldg. & Site), MBIA, Q-SBLF, 5s, 5/1/27 Aaa 1,425,000 1,382,193 Puerto Rico (12.7%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 675,000 639,752 Cmnwlth. of PR, FRN, Ser. B-4, FSA, 6s, 7/1/28 Aaa 500,000 500,000 Cmnwlth. of PR, G. O. Bonds (Pub. Impt.), MBIA, 5 3/4s, 7/1/26 (Prerefunded) Aaa 2,500,000 2,654,150 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 (Prerefunded) AAA 340,000 372,082 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 Baa3 210,000 199,658 (Pub. Impt.), Ser. B, 5 1/4s, 7/1/16 Baa3 500,000 516,640 (Pub. Impt.), Ser. A, 5s, 7/1/34 Baa3 1,500,000 1,351,380 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/16 BBB 250,000 257,253 PR Commonwealth Infrastructure Fin. Auth. Special Oblig. Bonds, Ser. A, U. S. Govt. Coll. , 5 3/8s, 10/1/24 (Prerefunded) Aaa 1,500,000 1,564,560 PR Elec. Pwr. Auth. Rev. Bonds, Ser. HH, FSA, 5 1/4s, 7/1/29 (Prerefunded) Aaa 3,000,000 3,193,525 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac. -AES), 6 5/8s, 6/1/26 Baa3 1,400,000 1,456,098 Virgin Islands (0.4%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 450,000 TOTAL INVESTMENTS Total investments (cost $99,254,622) (b) FUTURES CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U. S. Treasury Note 10 yr (Long) 34 $3,987,563 Jun-08 $82,030 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Goldman Sachs International $1,300,000 5/15/28 USD-SIFMA Municipal Swap Index 3.664% $(32,955) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N. A. $866,667 (F) 5/19/08 - 4.121% minus $(118,354) Municipal Market Data Index AAA municipal yields 20 Year rate 866,667 (F) 5/15/08 - 4.121% minus (118,355) Municipal Market Data Index AAA municipal yields 20 Year rate 866,667 (F) 5/14/08 - 4.121% minus (118,355) Municipal Market Data Index AAA municipal yields 20 Year rate Total (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $100,360,845. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 29, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 29, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $99,254,622, resulting in gross unrealized appreciation and depreciation of $2,243,441 and $2,161,534, respectively, or net unrealized appreciation of $81,907. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 29, 2008. At February 29, 2008, liquid assets totaling $4,342,626 have been designated as collateral for open swap contracts and futures contracts. The rates shown on VRDN, Mandatory Put Bonds and FRN are the current interest rates at February 29, 2008. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): State government 30.0% Local government 20.5 Utilities and power 12.3 Health care 11.6 The fund had the following insurance concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): Q-SBLF 30.8% MBIA 21.7 FGIC 21.6 FSA 13.5 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
